

116 S1697 IS: Immediate Coverage for Former Foster Youth Act
U.S. Senate
2019-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1697IN THE SENATE OF THE UNITED STATESJune 3, 2019Mr. Casey introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the SUPPORT for Patients and Communities Act to provide for immediate eligibility for
 former foster youth under Medicaid.1.Short titleThis Act may be cited as the Immediate Coverage for Former Foster Youth Act.2.Providing for immediate Medicaid eligibility for former foster youthSection 1002(a)(2) of the SUPPORT for Patients and Communities Act (Public Law 115–271) is amended by striking January 1, 2023 and inserting the date of enactment of the Immediate Coverage for Former Foster Youth Act.